                         Case 5:19-cr-00015-gwc Document 20 Filed 02/08/19 Page 1 of 3

         .   09/16) Order of Detention
                                                                                                       R,cT or VEhFiii,'T
                                         UIUTPD STATES DISTRICT COURT
                                                               for the                             ?0,9fm   -g   pH
                                                                                                                      &r   Bt
                                                        District of Vermont                               CLER}T


                    United States of America                      )
                                v.                                )
                                                                  )      Case   No. Xfg--fr-s
                         Louis Margiotti. Jr.                     )
                              Defendant                           )

                                         ORDER OF DETENTION PENDING TRTAL
                                                  Part I - EligibilitY for Detention

    Upon the
                    ./                                                     u.s.c.   $ 3142(f1(1), or
                  trfiotionof     the Government attorney pursuant to 1g
                                                                                 U'S'C ' S 3142(t)(2)'
                  D Motion of the Govemment or court's own motion pursuant to 18

                                                            is warranted. This order sets forth the court's
                                                                                                            findings of fact
the court held a detention hearing and found that detention                                         at the hearing'
                                                             in addition to any other findings made
and conclusions of law, as required uv r t u.s.c. $ 3142(D,

                               PartII-FindingsofFactandLawastoPresumptionsunder$3142(e)
                                                                                                 There is a rebuttable
   D A. Rebuttable presumption        Arises Under 18 U.S.C. S 31a2(eX2\ (previousviolator);
      presumption that no condition or combination of oonditions
                                                                      will reasonably assure the safety of any other person
                                                              have been met:
      and the community because the following conditions
                                                                                desoribed in 18 U'S'C' $ 31a2(f)(1):
             il
             (1) the defendant is charged with one of the following crimes
                                                                                                    in 18 U'S'C'
               il (a) a crime of violence, a violation of 18 U.S.C. $ 1591, or an offense listed more is prescribed; or
                   g 2332b(g)(5)(B) for which a maximum term of imprisonment
                                                                                      of 10 years or
                O (b) an offense for which the maximum sentence is life
                                                                             imprisonment or death; or
                                                                                                 more is prescribed in the
                il (c) an oflense for which a maximum term of imprisonment of 10 years or
                                                               g01-gb4), the controlled substances Import and Export Act
                   controlled substances Act (2lu.s.c. $$
                                                                                  (46 U.S.C. $$ 70501-70508); or
                   (21 U.S.C. gg 9s1-971), orbhupt., zo5trritte +0, u.s.c.
                                                                               or more offenses described in subparagraphs
                D (d) any felony if such person has been convicted of two
                                                                                      offenses that would have been offenses
                   (a) through (c) of this paragtaph, or two o.r m^ore State or local
                   described in subparaglaphs (a) through (c) of thisparagraph
                                                                                   if a circumstance giving rise to Federal
                     jurisdictionhadexisted,oracombinationofsuchoffenses;or
                    D(e)anyfelonythatisnototherwiseacrimeofviolencebutinvolves:
                                                                                           device (as defined in 18 U'S'c' $ 921);
                      (i) a minor victim; (ii) the possession of a fire.arm or destructive
                                                                                              18 U'S'C' S 2250; and
                      (iii) any other dange.o,r, *.upon; or (iv) a failure to register under
                                                                                                is described in 18 U'S'C'
              n (2) the defendant has previously been'convicted of a Federal offense that
                                               or local offense that would have been such an offense
                                                                                                        if a circumstance giving rise
                 $ 3142(fx1), or of a state
                 io Federaljurisdiction had existed; and
                                                                                                has been convicted was
              il (3) the offense described in paragraph (2) above for which the defendant
                  committed while the defendant was on release pending trial
                                                                                  for a Federal, State, or local ofGnse; and
                  (a) period of not more than five years has elapsed since the date
                                                                                         of conviction, or the release of the
               D         a
                                                                           in paragraph (2) above, whichever is later'
                   defendant from imprisonment, ror ttre offense described

                                                                                                                             Page   I of   3
                         Case 5:19-cr-00015-gwc Document 20 Filed 02/08/19 Page 2 of 3

AO 472 (Rev. 09/16) Order of Detention

         Rebuttable Presumption Arises Under 18 U.S.C. $ 31a2(e)(3) (narcotics, firearrn, other ffinses)i There is a
      rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
      defendant as required and the safety of the community because there is probable cause to believe that the defendant
      committeffine or more of the following offenses:
           fig u"offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
              Controlled Substances Act (21U.S.C. $$ 801-904), the Controlled Substances Import and Export Act (21
              u.s.c. $$ 951-971), or Chapter 705 of Title 46, U.s.c. (46 u.s.c. $$ 70501-70508);
           tr (2) an offense under 18 U.S.C. $$ 924(c), 956(a), or 2332b;
           il (3) an offense listed in 1 8 U.S.C. $ 2332b(gX5XB) for which a maximum term of imprisonment of 10 years
                   or more is prescribed;
              il   (a) an oflense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. $$ 1581-1597) for which a maximum term        of
                   imprisonment of 20 years or more is prescribed; or
              D    (5) an offense involving a minor victim under 18 U.S.C. $$ 1201, 1591,2241,2242,2244(a)(l),2245,
                   2251,2251A,2252(a)(1),2252(a)(2),2252(a)(3),2252A(a)(l),2252A(a)(2),2252A(a)(3),2252A(aX4),
                   2260, 2421, 2422, 2423, ot 2425.

    "/
   dC.        Conclusions Regarding Appticability of Any Presumption Established Above
                 /
              ffin"    defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
                   ordered on that basis. (Part III need not be completed.)
                   OR

              tr The defendant   has presented evidence sufficient to rebut the presumption, but after considering the
                   presumption and thb other factors discussed below, detention is warranted.

                                   Part   III   - Anatysis and statement of the Reasons for Detention

     After considering the factors set forth in 18 U.S.C. g 3la2@) and the information presented at the detention
                                                                                                            proven:
hearing, the Court concludes that the defendant must be detained pending trial because the Government has

          ,/
    dv                   convincing evidence that no condition or combination of conditions of release will reasonably assure
           "t"*and
       the safety of any other    person and the community.

    D By      a preponderance    of evidence that no condition or combination of conditions of release will reasonably assure
       the defendant's appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

         D Weight of evidence against the defendant is strong
         D Sf.rbject to lengthy period of incarceration if convicted
         Wfuiorcriminal history
         {Purti"ipution in criminal activity while on probation, parole, or supervision
         D fistory of violence or use of weapons
         E/Uirto.y of alcohol or substance abuse
         tr   Lack    of stable employment
         il   Lack    of stable residence
         il   Lack    of financially responsible sureties
         il   Lack    of significant community or family ties to this district
                                                                                                                         Page 2   of   3
                        Case 5:19-cr-00015-gwc Document 20 Filed 02/08/19 Page 3 of 3

AO 472 (Rev. 09/l 6) Order of Detention Pending Trial

         tr   Significant family or other ties outside the United States
         il   Lack of legal status in the United States
         D    Subject to removal or deportation after serving any period of incarceration
         D    Prior failure to appear in court as ordered
         I    Prior attempt(s) to evade law enforcement
         D Use of alias(es) or false documents
         D B2ckground information unknown or unverified
         #riorviolations of probation, patole, or supervised release
OT}#R REASONS              OR   FURTMR EXPLANATION:


         il   Motion was unopposed by the defendant through statements of counsel




                                                   Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General's designated representative for
confinement in a corrections facility sepaxate, to the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal. 'ihe defendant must be afforded a reasonable opportunity for private consultation with
defense counsel- On ordei of a court of the United States or on request of an attorney for the Government, the person in
charge of the corrections facility must deliver the defendant to a United States                  purpose ofan appearance in
connection with a-geurt proceeding.

 Date:                                        ?ry                         John   M.




                                                                                                                     Page 3   of   3
